Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.:


GUOT DUT,
AJAK CHOL, and
PAULINO CHOL
on their own behalf and
on behalf of all others similarly situated,

Plaintiffs,

v.

OCULUS SYSTEMS SECURITY, LLC, and
ERIC DANKS

Defendants.



       CLASS AND COLLECTIVE ACTION COMPLAINT FOR UNPAID WAGES


          Plaintiffs Guot Dut, Ajak Chol, and Paulino Chol, by and through undersigned

counsel, file this Class and Collective Action Complaint for Unpaid Wages on their own

behalf and on behalf of all others similarly situated against the above-named Defendants.


                                  STATEMENT OF THE CASE

     1.       Plaintiffs were formerly employed by Defendants to work long hours for low wages

in Defendants’ security services business.

     2.       This action concerns work performed between March 10 2016 and the present.

     3.       Defendants failed to pay the Plaintiffs and others similarly situated all required

minimum and overtime wages for hours worked.
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 2 of 28




   4.      Defendants failed to grant the Plaintiffs mandatory, compensated rest periods.

   5.      Defendant Oculus Security Systems, LLC (“OSS” or “Oculus”) unlawfully

discriminated against the Plaintiffs who are brown skinned South Sudanese workers,

misclassifying them as independent contractors, while it appropriately classified white workers

born in the United States as employees.

   6.      Defendant Oculus unlawfully retaliated against Plaintiff Paulino Chol for his

protected activity in complaining about non-payment of overtime wages.

   7.      Defendant Oculus wrongfully discharged Plaintiff Paulino Chol in violation of

public policy in retaliation for his protected activity in reporting and opposing misclassification

of security employees as independent contractors.

   8.      Defendants violated the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. §§ 201

et seq., the Colorado Overtime and Minimum Pay Standards Order (the “COMPS Order”), 7

C.C.R. 1103-1, (and predecessor Wage Orders), the Colorado Wage Claim Act (the “CWCA”),

C.R.S. § 8-4-101 et. seq. as implemented by the COMPS Order (and predecessor Wage

Orders), and 42 U.S.C. § 1981.

   9.      Defendants violated the FLSA because that Act requires employers to pay their

employees one-and-one-half times each employee’s regular rate of pay for each hour worked

beyond forty in a given workweek.

   10.     Defendants violated the COMPS Order because it requires employers to pay their

employees not less than the applicable minimum wage for all hours worked. Defendants also

violated the COMPS Order because it requires employers to pay their employees one-and-one-

half times each employee’s regular rate of pay for each hour worked beyond forty in a given

workweek or beyond twelve in a given work day. Defendants also violated the COMPS Order


                                                 2
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 3 of 28




(and predecessor Wage Orders) because they failed to authorize and permit compensated ten

minute rest periods for each four hours worked.

   11.     Defendants violated the CWCA, as implemented by the COMPS Order, because

that Act requires employers to pay their former employees all wages or compensation earned,

vested, determinable and unpaid at the time of their separation from employment.

   12.     Defendant Oculus violated 42 U.S.C. § 1981 because it imposed a discriminatory

pay system on the Plaintiff brown skinned South Sudanese workers, misclassifying them as

independent contractors, while it appropriately classified white workers born in the United

States as employees.

   13.     Defendant Oculus violated the anti-retaliation provisions of the Fair Labor

Standards Act, 29 U.S.C. §§ 215(a)(3) and 216(b) by discriminating against and discharging

Plaintiff Paulino Chol in retaliation for his protected complaints.

   14.     Defendant Oculus wrongfully discharged Plaintiff Paulino Chol in violation of

public policy when it retaliated against him for reporting and opposing misclassification of

security employees as independent contractors.

                             PARTIES, JURISDICTION, AND VENUE

   15.     Plaintiff Guot Dut was employed by Defendants from approximately December 7,

2019 through approximately December 4, 2020. Plaintiff Dut’s signed FLSA Consent to Sue

Form is attached to this Complaint as Plaintiffs’ Exhibit 1.

   16.     Plaintiff Ajak Chol was employed by Defendants from approximately February 14,

2020 through approximately June 2, 2020. Plaintiff Ajak Chol’s FLSA Consent to Sue Form is

attached to this Complaint as Plaintiffs’ Exhibit 2.




                                                 3
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 4 of 28




   17.      Plaintiff Paulino Chol was employed by Defendants from approximately January

10, 2020 through May 9, 2020. Plaintiff Paulino Chol’s FLSA Consent to Sue Form is attached

to this Complaint as Plaintiffs’ Exhibit 3.

   18.      Defendant Oculus Systems Security, LLC (“OSS” or “Oculus”) is a Colorado

Limited Liability Company with a principal business address of 6381 S. Brentwood, Littleton,

CO 80123.

   19.      Defendant Eric Danks is a natural person maintaining a principal residence at 6647

W. Weaver Ave., Littleton, CO 80123.

   20.      Defendant Eric Danks is a member of Oculus Systems Security, LLC. Management

of Defendant Oculus is vested in its members.

   21.      Defendant Danks was a founding member of Defendant Oculus.

   22.      Defendant Danks is the registered agent of Defendant Oculus.

   23.      Upon information and belief, Defendant Danks owns a controlling interest in

Defendant Oculus.

   24.      At times relevant to this action, Defendant Danks was the CEO of Oculus Systems

Security, LLC.

   25.      Defendant Danks is signatory to the employee handbook issued by Oculus to its

employees. That handbook purports to set policies concerning timekeeping and compensation.

   26.      Upon information and belief, Defendant Danks established or had authority to

establish the policies of Defendant Oculus governing timekeeping and compensation.

   27.      On at least one occasion, Defendant Danks signed an Oculus Systems Security, LLC

check to Plaintiff Paulino Chol to compensate him for lost wages.




                                                4
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 5 of 28




   28.     When the Colorado Department of Labor and Employment, Unemployment

Insurance Division investigated Oculus for misclassification of employees as independent

contractors, Defendant Danks responded to the government on Occulus’ behalf and certified

the truth of information Oculus submitted concerning its classification of security workers as

independent contractors.

   29.     Defendant Danks exercised control over the terms and conditions of Plaintiffs’ and

others’ employment. For example, in May of 2020, following a Colorado Department of Labor

and Employment audit, Defendant Danks directed Defendant Oculus to reclassify all

misclassified independent contractors, including the Plaintiffs, as employees. This order had a

material effect upon the overtime wages offered to Plaintiffs and others thereafter.

   30.     Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, this case arising

under the laws of the United States. This action arises under the Fair Labor Standards Act, 29

U.S.C. §§ 201 et seq.

   31.     Plaintiffs request that this Court exercise its supplemental jurisdiction over their

claims under the Colorado Overtime and Minimum Pay Standards Order (“COMPS Order”), 7

C.C.R. 1103-1, under the Colorado Wage Claim Act, C.R.S. § 8-4-101 et seq., and for the tort

of wrongful discharge in violation of public policy.

   32.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1), because Defendants reside in

the District of Colorado.

   33.     Venue is also proper pursuant to 28 U.S.C. § 1391(b)(2), because all the events and

omissions giving rise to the claims occurred in the District of Colorado.




                                                 5
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 6 of 28




                 FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS

   34.     Defendants employed the Plaintiffs and others similarly situated (“others”), in their

Lakewood, Colorado-based security business.

   35.     At all times relevant to this action, Defendants were engaged in providing security

services to other commercial firms through the use of service employees who performed

security work.

   36.     Plaintiffs’ job duties included patrolling the property of Oculus’ customers,

documenting damage to the property, communicating on-site issues, filing reports regarding

their review of the property and monitoring security footage of the site.

   37.     Defendants paid the Plaintiffs on an hourly basis.

   38.     Plaintiffs did not own or operate independent security businesses, but rather were

individuals employed to provide security services for Defendant’s security business.

   39.     Defendant Oculus scheduled, directed and controlled the Plaintiffs’ work.

Defendants required Plaintiffs to wear uniforms bearing the Oculus Systems Security logo.

   40.     Defendants paid the Plaintiffs with checks written to their individual names, as

Plaintiffs neither owned nor operated an independent business entity.

   41.     The Plaintiffs and others regularly worked more than 40 hours per week for

Defendants.

   42.     Defendants failed to augment the regular rates of pay of the Plaintiffs and others to

pay them overtime premiums for hours worked in excess of 40 in a given workweek.

   43.     For example, in the biweekly pay period running from April 16, 2020 to April 30,

2020, Plaintiff Ajak Chol worked over 160 hours for Defendants. He was paid for all such

hours at the rate of $17.00 per hour.


                                                6
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 7 of 28




   44.      For example, in the biweekly pay period running from March 1, 2020 to March 15,

2020, Plaintiff Guot Dut worked over 164 hours for Defendants. He was paid for all such

hours at $17.50 per hour.

   45.      For example, in the biweekly pay period running from February 1, 2020 to February

15, 2020, Plaintiff Paulino Chol worked over 147 hours for Defendants. He was paid for all

such hours at the rate of $17.00 per hour.

   46.      The Plaintiffs and other security workers regularly worked more than 12 hours in a

day for Defendants.

   47.      Defendants failed to augment the regular rates of pay of the Plaintiffs and others

similarly situated to pay them overtime premiums for hours worked in excess of 12 in a given

work day.

   48.      For example, on February 2, 2020, Plaintiff Paulino Chol worked over 14 hours for

Defendants. He was paid for all such hours at the rate of $17.00 per hour.

   49.      Defendants failed to compensate the Plaintiffs and others similarly situated for all

compensable time worked.

   50.      For example, Defendants failed to compensate Plaintiffs and others similarly

situated for time worked before they were permitted to punch in and begin recording their

work. Before each shift, Security Officers are required to review OSS’s reporting system in

order to know which site they are assigned to, events that occurred at that site within the past

few weeks (referred to as “News”), and review the client’s list of duties and expectations as

they may change daily depending on the client’s preferences (referred to as “Post Orders”).

Security Officers’ failure to review and follow the client’s News and Post Orders will result in




                                                 7
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 8 of 28




immediate termination. Plaintiffs and others similarly situated were not compensated for this

compensable “pre-shift” time.

   51.     For example, Defendants failed to compensate Plaintiffs and others similarly

situated for time worked after the scheduled conclusion of their shifts, ordinarily twelve hours

in duration. The Plaintiffs and others similarly situated were under specific instructions not to

cease working to secure the property of Oculus customers until their relief officer arrived to

take their place. They were advised that ceasing to work prior to the arrival of relief officers

would result in termination. Defendants did not compensate the Plaintiffs and others for this

compensable “holdover” time worked after the scheduled conclusion of their shift. Aware of

these deficiencies in their timekeeping app, Defendants failed to rectify its exclusion of

holdover time from the count of compensable hours. This willful failure to record holdover

time denied Plaintiffs and others payment of minimum and overtime wages for all hours

worked.

   52.     For example, Defendants did not authorize and permit compensated ten-minute rest

periods for each four hours of work. Because the Plaintiffs and others were required to

maintain security services, working through their ten-minute rest periods, their shifts were

effectively extended by 10 minutes for each four hours of duration. Defendants’ failure to

authorize and permit required, compensated, duty-free rest periods was a failure to compensate

the Plaintiffs and others similarly situated.

   53.     At all times relevant to this action, Defendants employed persons, including the

Plaintiffs and others within the State of Colorado.




                                                 8
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 9 of 28




   54.      At all times relevant to this action, Plaintiffs and others performed labor for the

benefit of Defendants wherein Defendants commanded when, where, and how much labor

Plaintiffs and others were to perform.

   39.      Defendants operated an enterprise whose aggregated, annual gross volume of

sales made or business done was not less than $500,000.00.

   40.      Defendants employed the Plaintiffs and others in interstate commerce.

   41.      Plaintiff Paulino Chol worked for Defendants from approximately January 10,

2020 through May 9, 2020.

   42.      On or about April 19, 2020 Plaintiff Paulino Chol filed a complaint

(“misclassification complaint”) with the Colorado Department of Labor and Employment,

Unemployment Insurance Division, which complaint challenged Defendant’s

misclassification of himself and others as independent contractors rather than employees,

and Defendants’ attendant failures to pay unemployment insurance premiums and overtime

premiums.

   43.      Defendant Oculus has a policy or practice of documenting written warnings

issued to contractors and employees for violations of company rules and/or core values.

Plaintiff Paulino Chol had received no such notices of employee warning prior to his May

9, 2020 termination by Oculus. Prior to that date, Mr. Chol had received positive feedback

from Oculus, regarding his work performance.

   44.      By letter dated May 4, 2020, the Colorado Department of Labor gave Defendant

Oculus notice of Mr. Chol’s misclassification complaint.




                                                 9
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 10 of 28




    45.      On May 7, 2020, Defendant Oculus sent a mass text message to security officers

 informing them that “there are massive schedule changes moving forward starting

 tomorrow 5/8/2020.”

    46.      In a statement submitted to the Colorado Department of Labor, Defendant

 Oculus stated that “It was found out in May of 2020 that Oculus received an audit from the

 Department of Regulatory Agencies due to Mr. Chol. After all details were shared with the

 auditor, it was found that we had been misclassifying individuals as 1099, but though no

 maliciousness or malintent.”

    47.      By notice dated May 9, 2020, Defendant Oculus terminated Mr. Chol in

 retaliation for his misclassification complaint. Mr. Chol’s termination was effective May

 11, 2020.

    48.      In a meeting held on May 11, 2020, Oculus managers referenced Mr. Chol’s

 misclassification complaint in explaining his termination to him.

    49.      In an Employee Warning Notice dated May 11, 2020 Oculus managers

 explained Mr. Chol’s termination by referencing his failure to educate Oculus about its own

 employee misclassification scheme before filing his misclassification complaint.

 According to the Employee Warning Notice, Mr. Chol was terminated, in part, for

 “[f]ailing to communicate potential illegal issues. We are in the security industry and must

 report all crimes, whether from public or internal.”

    50.      By email dated Friday May 15, 2020, Defendant Oculus announced to security

 officers that “effective today 5/15/2020 Oculus Systems LLC, will no longer be continuing

 with 1099 contractors. Effective immediately we will be transitioning all previous 1099




                                                 10
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 11 of 28




 contractors to W2 employees per directive received from Eric Danks the CEO, and

 Matthew Guitar the COO… We are creating W2-salary agreements for all 1099’s.”

    51.     As a result of his unlawful termination by Defendant Oculus, Mr. Chol has

 suffered lost wages and damages in an amount to be determined at trial.


                          COLLECTIVE ACTION ALLEGATIONS

                              Count I – Fair Labor Standards Act


    52.     The named Plaintiffs bring their Count I claims under the Fair Labor Standards

 Act as a collective action, pursuant to 29 U.S.C. § 216(b), on behalf of themselves and on

 behalf of all similarly situated employees currently and formerly employed by Defendants.

 Pending any modifications necessitated by discovery, Plaintiffs preliminarily define this

 “216(b) Class” as follows:

       All non-supervisory individuals who performed security work for Oculus Systems

       Security between March 10, 2018 and the present.

    53.     The relevant time period dates back three years from the date on which this

 Complaint was filed because the FLSA provides a three-year statute of limitations for

 claims of willful violations brought under the Act. 29 U.S.C. § 255(a).

    54.     All potential 216(b) Class Members are similarly situated because they worked

 for Defendants subject to common policies and practices which denied security workers

 required overtime premiums.

    55.     Named Plaintiffs and those similarly situated have, at one or more times, worked

 overtime hours in excess of forty (40) in a workweek for Defendants as non-exempt

 workers. Under § 207 of the FLSA, all overtime hours are payable at a rate of not less than


                                                11
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 12 of 28




 one-and-one-half times the regular hourly rate. Defendants failed to pay Plaintiffs at least

 time-and-a-half for each overtime hour worked. Upon information and belief, Defendants’

 unlawful pay practices have been maintained and applied for at least the last three years.


                               CLASS ACTION ALLEGATIONS


     56.     Plaintiffs assert Fed.R.Civ.P. 23(b)(3) class action counts on behalf of two

 distinct classes.


           Count II – Colorado Overtime & Minimum Pay Standards Order Class


     57.     Plaintiffs Guot Dut and Ajak Chol bring their Count II claims pursuant to the

 COMPS Order 7 CRR 1103-1 and predecessor Wage Orders on behalf of a class

 preliminarily defined as:

     All non-supervisory individuals who performed security work for Oculus Systems
     Security between March 10, 2016 and the present.



           Count III - Colorado Wage Claim Act § 109 Former Employee Class

     58.     Plaintiffs Guot Dut and Ajak Chol are former employees of Defendants. They

 bring their Count III claims pursuant to C.R.S. § 8-4-109 on behalf of a class of former

 employees (“Former Employee Class”) preliminarily defined as:

     All individuals formerly engaged by Defendants to perform security work, and who
     performed work between March 10, 2018 and the present.



     59.     Plaintiffs and the classes they allege meet the applicable requirements of Fed. R.

 Civ. P. 23(a): the members of the class are too numerous to practicably join, claims of


                                                 12
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 13 of 28




 individual class members originate from common questions of law and fact, named

 Plaintiffs pose claims typical and representative of the claims of the class, and they will

 fairly and adequately represent the class’ interests.

    60.       Because common questions of law and fact predominate, class status is the

 superior method of handling this case. Fed. R. Civ. P. 23(b)(3). Plaintiffs are not aware of

 any litigation concerning the controversy that has already begun, there is a desirability of

 concentrating the litigation in this forum, there has been no interest expressed by class

 members to individually control the prosecution of this action, and there are no likely

 difficulties in managing a class action.

    61.       While the exact number of the members of these Classes is unknown to

 Plaintiffs at this time, and can only be ascertained through appropriate discovery, Plaintiffs

 believe that there are over 100 individuals in each of the Classes.

    62.       Common questions of law and fact exist as to the Classes that predominate over

 any questions only affecting them individually and include, but are not limited to, the

 following:
                    a. Whether Defendants failed to pay overtime compensation for all hours

                        worked in excess of 40 per work week;

                    b. Whether Defendants failed to pay overtime compensation for all hours

                        worked in excess of 12 per work day;

                    c. Whether Defendants failed to provide mandatory, duty-free, compensated

                        rest breaks;

                    d. Whether pre-shift time spent reviewing information about the coming shift

                        was compensable time;



                                                  13
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 14 of 28




                     e. Whether post-shift holdover time spent waiting for one’s replacement relief

                         officer to arrive was compensable time; and

                     f. Whether Defendants accurately recorded and compensated Plaintiffs’

                         compensable time.

                     COUNT I – Failure to Pay Weekly Overtime Premiums
                        Violation of the FLSA (29 U.S.C. § 201 et seq.)

     63.      Plaintiff repeats and realleges each of the allegations contained in ¶¶ 1-55 above

 as if fully set forth herein.

     64.      This Count is asserted by all Plaintiffs against all Defendants.

     65.      This Count concerns work performed between March 10, 2018 and the present.

     66.      Plaintiffs assert this claim on their own behalf and on behalf of all others

 similarly situated. 29 U.S.C. § 216(b).

     67.      Plaintiffs and others were “employees” as that term is defined by the FLSA. 29

 U.S.C. § 203(e).

     68.      Defendants “employed” the Plaintiffs and others as that term is defined by the

 FLSA. 29 U.S.C. § 203(g).

     69.      Defendants were Plaintiffs’ and others’ “employers” as that term is defined by

 the FLSA. 29 U.S.C. § 203(d).

     70.      Defendants employed the named Plaintiffs and others in an enterprise “engaged

 in commerce or in the production of goods for commerce” as defined by 29 U.S.C. §

 203(s)(1).

     71.      Defendants violated the FLSA when they failed to pay the Plaintiffs and others

 similarly situated overtime premiums for hours worked beyond forty in each given

 workweek. 29 U.S.C. § 207.


                                                   14
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 15 of 28




    72.     Defendants’ violations of the FLSA were willful. 29 U.S.C. § 255(a).

    73.     Plaintiffs and others have suffered lost wages and lost use of those wages in an

 amount to be determined at trial.

    74.     Plaintiffs and others are entitled to recover unpaid overtime premiums liquidated

 damages, attorney’s fees and costs. 29 U.S.C. § 216(b).


   COUNT II – Violation of Colorado Overtime and Minimum Pay Standards (COMPS)
       Order and Predecessor Colorado Minimum Wage Orders, 7 CCR 1103-1

    75.     Plaintiff repeats and realleges each of the allegations contained in ¶¶ 1-51 and

 56-62 above as if fully set forth herein.

    76.     Plaintiffs Guot Dut and Ajak Chol assert this Count against all Defendants on

 behalf of themselves and all others similarly situated: a class preliminarily defined as:

    All non-supervisory individuals who performed security work for Oculus Systems
    Security between March 10, 2016 and the present.

    77.     Plaintiff Paulino Chol does not assert this Count.

    78.     This Count seeks the recovery of unpaid minimum and overtime wages arising

 from work performed between March 10, 2016 and the present.

    79.     Defendants were Plaintiffs’ and others’ “employers” as that term is defined by

 the COMPS Order because they suffered or permitted the Plaintiffs to work and acted

 directly or indirectly in the interests of an employer in relation to the Plaintiff employees. 7

 C.C.R. 1103-1¶ 1.6(A).

    80.     Plaintiffs and others were Defendants’ “employees” as that term is defined by

 the COMPS Order because they performed labor for the benefit of Defendants in which

 Defendants commanded when, where, and how much labor or services would be



                                                  15
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 16 of 28




 performed, and exercised control over the Plaintiffs, who performed the primary work of

 the employer. 7 C.C.R. 1103-1 ¶ 1.5(A).

    81.     Defendants employed the Plaintiffs and others in a business engaged in

 providing security services to other commercial firms through the use of service employees

 who performed security work.

    82.     Defendant employed the Plaintiffs and others in an industry regulated by Wage

 Orders # 32 through 35. 7 C.C.R. 1103-1 ¶ 2(B).

    83.     Defendant employed the Plaintiffs and others in an industry regulated by

 COMPS Orders 36 and 37.

    84.     Defendants violated the COMPS Order and predecessor Colorado Minimum

 Wage Orders when they failed to pay the Plaintiffs and others the applicable minimum

 wage for all time worked. 7 CCR 1103-1 ¶¶1.9, 3.1.

    85.     Defendants violated the COMPS Order and predecessor Colorado Minimum

 Wage Orders when they failed to pay the Plaintiffs and others overtime premiums for hours

 worked over forty in each given workweek. 7 CCR 1103-1¶ 4.1.1(A).

    86.     Defendants violated the COMPS Order and predecessor Colorado Minimum

 Wage Orders when they failed to pay the Plaintiffs and others overtime premiums for hours

 worked over twelve in each given work day. 7 CCR 1103-1¶ 4.1.1(B).

    87.     Defendants violated the COMPS Order and predecessor Colorado Minimum

 Wage Orders when they failed to authorize and permit the Plaintiffs and others to take

 compensated ten minute rest periods for each four hours (or major fractions thereof)

 worked. 7 CCR 1103-1 ¶¶ 5.2.3, 5.2.4.




                                               16
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 17 of 28




     88.     As a result, the Plaintiffs and others similarly situated suffered lost wages and

 lost use of those wages in an amount to be determined at trial.

     89.     Plaintiffs and others similarly situated are entitled to recover in this civil action

 the unpaid balance of the full amount of minimum and overtime wages they are owed,

 together with reasonable attorney fees and court costs. 7 C.C.R. 1103-1 ¶8.1(A).

           COUNT III – Violation of Colorado Wage Claim Act C.R.S. § 8-4-109

     90.     Plaintiffs repeat and reallege each of the allegations contained in ¶¶ 1-51 and 56-

 62 above as if fully set forth herein.

     91.     Plaintiffs Guot Dut and Ajak Chol assert this Count against all Defendants.

 Plaintiff Paulino Chol does not assert this Count.

     92.     Plaintiffs Guot Dut and Ajak Chol are former employees of Defendants. They

 bring their Count III claims pursuant to C.R.S. § 8-4-109 on behalf of a class of former

 employees preliminarily defined as:

             All individuals formerly engaged by Defendants to perform security work, and
             who performed work between March 10, 2018 and the present.

     93.     This Count seeks the recovery of unpaid minimum and overtime wages and

 penalties arising from work performed between March 10, 2018 and the present.

     94.     Defendants were Plaintiffs’ and others’ “employers” as that term is defined by

 the CWCA, because they suffered or permitted the Plaintiffs and others to work and acted

 directly or indirectly in the interests of an employer in relation to the Plaintiff employees.

 C.R.S.§ 8-4-101(6).

     95.     Plaintiffs and others were Defendants’ “employees” as that term is defined by

 the CWCA, because they performed labor for the benefit of Defendants in which



                                                   17
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 18 of 28




 Defendants commanded when, where, and how much labor or services would be

 performed, and exercised control over the Plaintiffs, who performed the primary work of

 the employer. C.R.S. § 8-4-101(5).

    96.       Defendants employed the Plaintiffs in a business engaged in providing security

 services to other commercial firms through the use of service employees who performed

 security work.

    97.       Defendant employed the Plaintiffs in an industry regulated by Wage Orders # 34

 and 35. 7 C.C.R. 1103-1 ¶ 2(B).

    98.       Defendant employed the Plaintiffs in an industry regulated by COMPS Orders

 36 and 37.

    99.       The applicable COMPS Orders and predecessor Colorado Minimum Wage

 Orders required Defendants to pay the Plaintiffs the applicable minimum wage for all time

 worked. 7 CCR 1103-1 ¶¶1.9, 3.1. Defendants failed to make these payments.

    100.      The applicable COMPS Orders and predecessor Colorado Minimum Wage

 Orders required Defendants to pay the Plaintiffs overtime premiums for hours worked over

 forty in each given workweek. 7 CCR 1103-1¶ 4.1.1(A). Defendants failed to make these

 payments.

    101.      The applicable COMPS Order and predecessor Colorado Minimum Wage

 Orders required Defendants to pay the Plaintiffs overtime premiums for hours worked over

 twelve in each given work day. 7 CCR 1103-1¶ 4.1.1(B). Defendants failed to make these

 payments.

    102.      The applicable COMPS Order and predecessor Colorado Minimum Wage

 Orders required Defendants to authorize and permit the Plaintiffs to take compensated ten-


                                                 18
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 19 of 28




 minute rest periods for each four hours (or major fractions thereof) worked. 7 CCR 1103-1

 ¶¶ 5.2.3, 5.2.4. Defendants failed to permit or compensate such break time.

     103.    Defendants failed to compensate the Plaintiffs and other similarly situated

 former employees for the earned, vested and determinable wages or compensation recited

 above at the time of their separation from employment. C.R.S. § 8-4-109.

     104.    As a result, the Plaintiffs and others similarly situated have suffered lost wages

 and lost use of those wages in an amount to be determined at trial.

     105.    Plaintiff and others similarly situated are entitled to recover in a civil action the

 unpaid balance of the full amount of the wages owed to them, any statutory penalties due,

 and any costs or attorney’s fees due. C.R.S. § 8-4-109; C.R.S. § 8-4-110.

                                  COUNT IV – Disparate Pay System
                                    Violation of 42 U.S.C. § 1981

     106.    Plaintiffs repeat and reallege each of the allegations contained in ¶¶ 1-51 above

 as if fully set forth herein.

     107.    Plaintiffs Ajak Chol, Guot Dut and Paulino Chol assert this count against

 Defendant Oculus Systems Security, LLC on their own behalf.

     108.    Plaintiffs are brown-skinned natives of South Sudan.

     109.    Defendant misclassified Plaintiffs as independent contractors rather than

 employees.

     110.    Defendant properly classified white citizens who performed the same job under

 the same conditions at the same time as employees.

     111.    Defendant engaged in outrageous conduct.




                                                   19
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 20 of 28




    112.    At all times relevant to this action, Plaintiffs were persons within the jurisdiction

 of the United States. 42 U.S.C. § 1981(a).

    113.    Defendant impaired Plaintiffs’ equal right to make and enforce contracts

 enjoyed by white citizens. 42 U.S.C. § 1981.

    114.    Defendant violated Plaintiffs’ rights under 42 U.S.C. § 1981.

    115.    As a result, Plaintiffs suffered lost wages and excess taxation in an amount to be

 determined at trial.

    116.    Plaintiffs are entitled to recovery of compensatory and punitive damages.

    117.    Plaintiffs are entitled to recovery of attorney’s fees and costs.

                              COUNT V – FLSA Unlawful Retaliation
                              Violation of 29 U.S.C. §§ 215(a)(3), 216(b)

    118.    Plaintiff repeats and realleges each of the allegations contained in ¶¶ 1-51 and

 66-70 above as if fully set forth herein.

    119.    Plaintiff Paulino Chol assert this Count against all Defendants. Plaintiffs Guot

 Dut and Ajak Chol do not assert this Count. This Count is not asserted as a 29 U.S.C. §

 216(b) collective action.

    120.    Plaintiff Paulino Chol worked for Defendants from approximately January 10,

 2020 through May 9, 2020.

    121.    On or about April 19, 2020 Plaintiff Paulino Chol filed a complaint

 (“misclassification complaint”) with the Colorado Department of Labor and Employment,

 Unemployment Insurance Division, which complaint challenged Defendants’

 misclassification of himself and others as independent contractors rather than employees,

 and Defendants’ attendant failures to pay unemployment insurance premiums and overtime



                                                 20
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 21 of 28




 premiums. The questionnaire Mr. Chol submitted to the Colorado Department of Labor in

 support of his misclassification complaint stated, “I was paid hourly wage without overtime

 payment.”

    122.     Mr. Chol’s filing of his misclassification complaint was an activity protected by

 29 U.S.C. § 215(a)(3).

    123.     Within five days after Defendants were given formal notice of Mr. Chol’s

 misclassification complaint, Defendants terminated Mr. Chol in retaliation for his

 misclassification complaint.

    124.     Mr. Chol’s filing of his misclassification complaint was a motivating factor in

 Defendants’ decision to terminated him.

    125.     Mr. Chol’s filing of his misclassification complaint was the but-for cause of his

 termination.

    126.     By terminating Plaintiff Paulino Chol in retaliation for his complaint concerning

 misclassification denying him overtime premiums due under FLSA 29 U.S.C. § 207,

 Defendants violated the anti-retaliation provisions of the FLSA. 29 U.S.C. § 215(a)(3).

    127.     Plaintiff is entitled to an award of compensatory and punitive damages. 29

 U.S.C. § 216(b).

    128.     Plaintiff is entitled to payment of lost wages and an additional equal amount as

 liquidated damages. 29 U.S.C. § 216(b).

    129.     Plaintiff is entitled to an order of reinstatement. 29 U.S.C. § 216(b).

    130.     Plaintiff is entitled to recovery of attorney fees and costs. 29 U.S.C. § 216(b).


                    COUNT VI – Wrongful Discharge in Violation of Public Policy



                                                  21
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 22 of 28




     131.    Plaintiff repeats and realleges each of the allegations contained in ¶¶ 1-51 above

 as if fully set forth herein.

     132.    Plaintiff Paulino Chol asserts this Count against Defendant Oculus Systems

 Security, LLC.

     133.    Plaintiffs Guot Dut and Ajak Chol do not assert this Count.

     134.    Defendant Oculus employed Plaintiff Paulino Chol from approximately January

 10, 2020 through May 9, 2020.

     135.    Plaintiff Paulino Chol was employed in a position that implicated public safety.

     136.    During his employment by Oculus, Defendant misclassified Plaintiff Paulino

 Chol and others similarly situated as an independent contractor and failed to pay the State

 of Colorado unemployment insurance premiums due on chargeable wages paid to Plaintiff

 Chol and others. C.R.S. § 8-76-101(1).

     137.     This action deprived Plaintiff Chol and others similarly situated from accruing

 recognized base period wages necessary for the receipt of unemployment insurance

 benefits. C.R.S. §§ 8-73-104, 8-73-107(1)(e).

     138.    This action deprived the State of Colorado of revenues in the form of properly

 assessed unemployment insurance premiums necessary to administer and provide

 unemployment insurance benefits to Colorado residents.

     139.    The Colorado General Assembly has found and declared that:


     (a) Misclassification of employees as independent contractors in violation of the
     “Colorado Employment Security Act” and, in particular, the provisions of article 70 of
     this title defining the employment relationship, may pose a significant problem in this
     state and leads to underpayment of employment taxes and premiums that employers are
     obligated to pay the state for covered employment;



                                                 22
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 23 of 28




    (b) Businesses that misclassify employees gain an unfair competitive advantage over
    businesses that properly classify employees and pay appropriate taxes and premiums to the
    state;

    (c) When employees are misclassified, the protections available to properly classified
    employees against economic insecurity are unavailable to those misclassified employees,
    and the stream of revenue that should be paid to the state to provide protections to
    misclassified employees is not available.

C.R.S § 8-72-114.

    140.    To address this important issue of public welfare, the General Assembly

 mandated the establishment of an employee misclassification complaint mechanism within

 the Colorado Department of Labor and Employment. C.R.S. § 8-72-114(3).

    141.    To effectuate public access to the Colorado Department of Labor and

 Employment’s statutorily-mandated complaint process, the General Assembly required that

 the Director “shall publicize the complaint process established in this section and its

 availability to those who have discovered misclassification of employees.” C.R.S. § 8-72-

 114.

    142.    Accrual of base period wages predicate to receipt of unemployment benefits is

 an important job-related right.

    143.    Paying mandatory unemployment insurance premiums is a public duty.

    144.     Failure to pay unemployment insurance premiums due on the chargeable wages

 of employees misclassified as independent contractors violates the Colorado Employment

 Security Act. C.R.S. § 8-70-101, et. seq.

    145.    The Colorado Employment Security Act is a specific statute relating to the

 public health and welfare.

    146.    The General Assembly has clearly expressed a public policy relating to the

 employee’s rights or privileges as a worker. C.R.S. § 8-72-114.


                                                 23
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 24 of 28




    147.    Failure to pay unemployment insurance premiums due on the chargeable wages

 of employees misclassified as independent contractors undermines a clearly expressed

 public policy relating to the employee’s rights or privileges as a worker.

    148.    Reporting misclassification of employees as independent contractors to the

 Colorado Department of Labor is a public duty.

    149.    Colorado residents have a statutory right to report misclassification of

 employees as independent contractors to the Colorado Department of Labor. C.R.S. § 8-

 72-114.

    150.    Retaliatory discharge of employees for reporting the misclassification of

 themselves and others as independent contractors prohibits the discharge of a public duty,

 inhibits the exercise of an important job-related right and undermines a clearly expressed

 public policy relating both to the employee’s basic responsibility as a citizen and to the

 employee’s right or privilege as a worker.

    151.    On or about April 19, 2020 Plaintiff Paulino Chol used the administrative

 complaint mechanism provided by C.R.S. § 8-72-114 to file a complaint (“misclassification

 complaint”) with the Colorado Department of Labor and Employment, Unemployment

 Insurance Division, which complaint challenged Defendant’s misclassification of himself

 and others as independent contractors rather than employees, and Defendant’s attendant

 failures to pay unemployment insurance premiums.

    152.    Within five days after Defendant Oculus was given formal notice of Mr. Chol’s

 misclassification complaint, Defendant Oculus terminated Mr. Chol in retaliation for

 exercising his job-related statutory right and duty to file that complaint.




                                                  24
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 25 of 28




    153.    Defendant Oculus terminated Mr. Chol in violation of a clearly expressed public

 policy.

    154.    Mr. Chol’s filing of his misclassification complaint was a motivating factor in

 Defendant Oculus’ decision to terminated him.

    155.    Mr. Chol’s filing of his misclassification complaint was the but-for cause of his

 termination.

    156.    Mr. Chol was terminated as the result of filing his misclassification complaint.

    157.    Oculus was aware, or reasonably should have been aware, that Plaintiff Chol’s

 conduct was based on his reasonable belief regarding the requirements of Colorado law

 relating to his rights and duties as a citizen and as a worker.

    158.    Defendant Oculus’ conduct and act were malicious, willful, wanton, and in

 reckless disregard of Plaintiff’s rights and feelings.

    159.    As a result of his unlawful termination, Mr. Chol has suffered lost wages and

 associated damages in an amount to be determined at trial.

    160.    Plaintiff is entitled to recovery of compensatory damages.

    161.    Plaintiff is entitled to recovery of consequential damages.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that:

        As to their Count I claim brought under the FLSA, Plaintiffs respectfully requests an Order

from the Court that:


            a. This Count be certified to proceed as a collective action pursuant to 29 U.S.C.
               §216(b);



                                                  25
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 26 of 28




           b. Plaintiffs and others similarly situated be awarded unpaid overtime premiums;

           c. Plaintiffs and others similarly situated be awarded liquidated damages as required
              by law;

           d. Plaintiffs and others similarly situated be awarded costs and attorney fees as per
              29 U.S.C. § 216(b); and

           e. Plaintiffs and others similarly situated be awarded such other and further relief as
              may be necessary and appropriate.

       As to their Count II Claim brought under the Colorado Overtime and Minimum Pay

Standards Order and predecessor Colorado Minimum Wage Orders,

             a. This Count be certified to proceed as a class action pursuant to Fed.R.Civ.P.
                23(b)(3);

             b. Plaintiffs and others be awarded the unpaid balance of the full amount of
                minimum and overtime wages owed to them and any costs or attorney’s fees
                due. 7 CCR 1103-1 ¶8.1(A).

             c. Plaintiffs and others be awarded such other and further relief as may be
                necessary and appropriate.

As to their Count III Claim brought under the Colorado Wage Claim Act, Plaintiffs respectfully

request an Order from the Court that:

                    a. This Count be certified to proceed as a class action pursuant to
                       Fed.R.Civ.P. 23(b)(3);

                    b. Plaintiffs and others be awarded the unpaid balance of the full amount of
                       minimum wages owed to them, any statutory penalties due, and any
                       costs or attorney’s fees due. C.R.S. § 8-4-109; C.R.S. § 8-4-110.

                    c. Plaintiffs be awarded such other and further relief as may be necessary
                       and appropriate.


As to their Count IV Claim brought under 42 U.S.C. § 1981, Plaintiffs respectfully request an

Order from the Court that:

              a. Plaintiffs be awarded compensatory damages.



                                                26
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 27 of 28




                  b. Plaintiffs be awarded punitive damages.

                  c. Plaintiffs be awarded attorney’s fees and costs.

                  d. Plaintiffs be awarded such other and further relief as may be necessary and
                     appropriate.


As to his Count V Claim brought under the anti-retaliation provisions of the FLSA 29 U.S.C. §§

215(a)(3) and 216(b), Plaintiff Paulino Chol respectfully requests an Order from the Court that:


       a.    He be awarded compensatory damages;

       b.    He be awarded punitive damages;

       c.    He be awarded lost wages and an additional equal amount as liquidated

       damages. 29 U.S.C. § 216(b);

       d.    He be ordered reinstated to his employment by Defendants. 29 U.S.C. § 216(b);

       and

       e.    He be awarded attorney’s fees and the costs of suit. 29 U.S.C. § 216(b).


As to his Count VI Claim brought under the common law of Colorado for the tort of wrongful

discharge in violation of public policy, Plaintiff Paulino Chol respectfully requests an Order from

the Court that:


       a.    He be awarded compensatory damages; and

       b.    He be awarded consequential damages.

                                                Respectfully Submitted,

                                                /s/ Andrew H. Turner
                                                Andrew H. Turner
                                                MILSTEIN TURNER, PLLC
                                                2400 Broadway – Suite B
                                                Boulder, CO. 80304


                                                  27
Case 1:21-cv-00725-MEH Document 1 Filed 03/10/21 USDC Colorado Page 28 of 28




                                   303-305-8230
                                   303-957-5754(fax)
                                   andrew@milsteinturner.com

                                   Counsel for Plaintiffs




                                     28
